Name: Council Implementing Regulation (EU) 2018/53 of 12 January 2018 implementing Regulation (EU) 2017/1509 concerning restrictive measures against the Democratic People's Republic of Korea
 Type: Implementing Regulation
 Subject Matter: maritime and inland waterway transport;  international affairs;  Asia and Oceania;  international trade
 Date Published: nan

 13.1.2018 EN Official Journal of the European Union L 10/1 COUNCIL IMPLEMENTING REGULATION (EU) 2018/53 of 12 January 2018 implementing Regulation (EU) 2017/1509 concerning restrictive measures against the Democratic People's Republic of Korea THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EU) 2017/1509 of 30 August 2017 concerning restrictive measures against the Democratic People's Republic of Korea and repealing Regulation (EC) No 329/2007 (1), and in particular Article 47(1) thereof, Having regard to the proposal of the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 30 August 2017, the Council adopted Regulation (EU) 2017/1509. (2) On 28 December 2017, the United Nations Security Council (UNSC) Committee established pursuant to UNSC Resolution (UNSCR) 1718 (2006) designated four vessels pursuant to paragraph 6 of UNSCR 2375 (2017). (3) Annex XIV to Regulation (EU) 2017/1509 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex XIV to Regulation (EU) 2017/1509 is amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the date of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 January 2018. For the Council The President E. KRALEVA (1) OJ L 224, 31.8.2017, p. 1. ANNEX The following vessels are added to the list of vessels subject to restrictive measures set out in Annex XIV to Regulation (EU) 2017/1509: 5. Name: BILLIONS NO. 18 Additional information IMO: 9191773 6. Name: UL JI BONG 6 Additional information IMO: 9114555 7. Name: RUNG RA 2 Additional information IMO: 9020534 8. Name: RYE SONG GANG 1 Additional information IMO: 7389704.